Citation Nr: 0216712	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-05 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $9,925.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
September 1943.  He died in December 1985, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of the Committee on 
Waivers and Compromises (COWC) in March 2001, which denied 
waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $9,925.


FINDINGS OF FACT

1.  There was no fraud, misrepresentation, or bad faith on 
the part of the appellant in the creation of the death 
pension overpayment in the amount of $9,925.

2.  Although the appellant's fault in creating the pension 
overpayment outweighs VA fault, factors against her waiver 
claim are outweighed by such factors as undue financial 
hardship to her if there was recovery of the overpayment, as 
well as defeat the purpose of death pension benefits.  Based 
on all factors, it would be inequitable for the VA to recover 
the death pension overpayment of $9,925 from the appellant. 


CONCLUSION OF LAW

There are no statutory bars to waiver of recovery of the 
overpayment of VA death pension benefits in the amount of 
$9,925, and recovery of the debt would be against equity and 
good conscience. 38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 1.963, 1.965 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant (the veteran's widow) requests a waiver of 
recovery of a $9,925 overpayment of death pension benefits.  
With respect to this claim, the file shows adequate VA 
compliance with the notice and duty to assist provisions of 
the law.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

The appellant was awarded death pension benefits in 1986.  
The overpayment at issue pertains to death pension benefits 
paid to her from March 1999 through December 2000.  Such 
overpayment was created when the VA learned that she was also 
receiving benefits from the Social Security Administration 
(SSA), in the monthly amount of $463, which she had not 
reported.  As a result, in January 2001, the RO retroactively 
adjusted the appellant's award, reducing VA death pension 
benefits effective in March 1999.  This resulted in an 
overpayment in the amount of $9,925.  She has not disputed 
the validity of the debt. 

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The 
appellant's request for waiver of recovery of the overpayment 
was denied by the RO on the basis that she had shown bad 
faith in the creation of the debt, a statutory bar to waiver 
under 38 U.S.C.A. § 5302(c).  "Bad faith" is defined by 
regulation, 38 C.F.R. § 1.965(b)(2), as: 

. . . unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  
Thus, a debtor's conduct in connection with 
a debt arising from participation in a VA 
benefits/services program exhibits bad faith 
if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely consequences, 
and results in a loss to the government.

The COWC reasoned that the appellant had been told of the 
necessity of informing VA of any changes in income, to 
include SSA income, and that her failure to report SSA income 
was bad faith.   

The file documents that on several occasions over the years, 
the appellant was advised that she must report her income to 
VA.  Most recently, in October 1998, she was sent a letter 
which told her, among many other things, that she must inform 
VA if she began receiving SSA benefits, and that otherwise, 
an overpayment would be created which she would have to 
repay.  Under these circumstances, the appellant was at fault 
in failing to report her SSA income.  

Nevertheless, the Board is of the opinion that her conduct 
did not rise to the level of bad faith.  Specifically, her 
lack of action is not shown to have been undertaken with 
intent to seek an unfair advantage, or with knowledge that 
the likely consequence would be a loss to the government.  In 
this regard, although she had been provided notification of 
her responsibility to report SSA income, there is evidence 
indicating her literacy is such that she was unlikely to have 
comprehended even the most recent the notification letter, 
which was by far the most clear and succinct of the letters 
sent.  Moreover, at the time the letter was sent, in October 
1998, she was apparently not yet in receipt of SSA benefits.  
She stated that she believed that VA was notified by SSA of 
her receipt of SSA benefits.  Finally, there is no evidence 
that she ever falsely reported her income.

Consequently, the Board concludes that the appellant's 
actions did not constitute bad faith, nor has fraud or 
misrepresentation been shown, and, therefore, waiver of 
recovery of an overpayment of death pension benefits in the 
amount of $9,925 is not precluded by law.

Where not specifically barred by law, recovery of an 
overpayment shall be waived where recovery of the overpayment 
would be against equity and good conscience.  38 C.F.R. § 
1.963(a).  The standard "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a).  
Moreover, all listed elements of equity and good conscience 
must be considered in a waiver decision.  See Ridings v. 
Brown, 6 Vet.App. 544 (1994). 

As noted above, the appellant was at fault in the creation of 
the overpayment, by failing to timely report her receipt of 
SSA income.  See 38 C.F.R. § 3.277(b).  In this regard, if 
she did not know, she should have known that she had to 
report her SSA income.  However, she stated that she believed 
that VA was notified by SSA of her receipt of SSA benefits, 
and that she is unable understand the written notifications 
from VA.  Evidence in the file supports this latter 
assertion.  Nevertheless, no VA fault is shown; therefore, 
the appellant's fault outweighs VA fault.  

With respect to the element of undue financial hardship, a 
financial status report submitted by the appellant in 
February 2001 shows that her sole reported source of income 
is her SSA benefits, in a monthly amount less than $450.  Her 
monthly expenses exceed her monthly income.  She reports no 
assets, and her debts include a delinquent bill for 
chemotherapy.  She was born in 1933 (currently 69 years old) 
and her potential for additional earned income is negligible.  
The overpayment represents nearly twice her annual income.  
Under such circumstances, the Board finds that financial 
hardship is present.  

Regarding the other elements of equity and good conscience, 
although there may be some unjust enrichment, recovery of the 
relatively large overpayment would defeat the purpose of the 
benefit, which is to help provide basic support for low-
income widows of veterans.  

Considering all factors, the Board finds that it would be 
against equity and good conscience for the VA to recover the 
overpayment of death pension benefits in the amount of 
$9,925.  Accordingly, waiver of recovery of the death pension 
overpayment is granted.


ORDER

Waiver of recovery of an overpayment of death pension 
benefits in the amount of $9,925 is granted. 



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

